DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 7/12/2022.
The claims 1, 3, 6, and 15-16 have been amended. 
In response to the amendments, the 35 USC 112(a) Rejection of the claims has been withdrawn.
In response to the amendments, the Objection to the Drawings have been withdrawn.
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/12/2022, with respect to the arguments and the claims as amended have been fully considered and are persuasive.  The Rejection of the claims has been withdrawn. 
Re claim 1, Applicant argues (Page 9-11) that the cited references Chun et al. (2017/0120297) does not teach “a movable part disposed such that the movable part faces the both ends of the core at a position close to the both ends of the core with a gap provided between the movable part and the both ends of the core in a vibration direction orthogonal to a winding axis of the coil.”
In response to the Applicants arguments, the Rejection of the claims are therefore, Withdrawn.
Allowable Subject Matter
Claims 1-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A vibration actuator, comprising: a fixing part including a coil, and a core around which the coil is wound, the core including both ends projecting from the coil; a movable part disposed such that the movable part faces the both ends of the core at a position close to the both ends of the core with a gap provided between the movable part and the both ends of the core in a vibration direction orthogonal to a winding axis of the coil, the movable part including a yoke formed of a magnetic material, and the movable part being fixable to an operation contact surface part that is operated by contact; and a plate-shaped elastic part fixed between the movable part and the fixing part, the plate-shaped elastic part including an elastically deformable bellows shaped part, the plate-shaped elastic part elastically supporting the movable part to be movable with respect to the fixing part in the vibration direction.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. (US 2022/0111418) teaches a control device having an actuator that drives an operation device driven in one direction.
Zhang et al. (US 11081950) teaches a linear vibration actuator having a housing, a moving unit, and an elastic assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832